Case 4:21-mj-00414-BP Document1 Filed 06/09/21 Pagelof8 PagelD1
U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED
IN THE UNITED STATES DISTRICT COURT UN = 9 2n04
FOR THE NORTHERN DISTRICT OF TEXAS J :
FORT WORTH DIVISION
CLERK ELS. DISTRICT COURT

UNITED STATES OF AMERICA By

 

Deputy

V.

No. 4:21-MJ-L{|LU -BP
GABRIELA VILLAGOMEZ FRANCO
CRIMINAL COMPLAINT

I, Joseph Peres, being duly sworn, state the following is true and correct to the best
of my knowledge and belief:

Gabriela Villagomez Franco has violated 21 U.S.C. §§ 841(a)(1), that is,
possession with intent to distribute methamphetamine, a Schedule II
controlled substance.

I. Introduction

1. My name is Joseph Peres, and I am a law enforcement officer of the United
States within the meaning of 18 U.S.C. § 2510(7), and I am empowered by law to conduct
criminal investigations and to make arrests for federal felony offenses. I am a Special
Agent with the Drug Enforcement Administration of the United States Department of
Justice, and have been so employed since February 2010. Iam currently assigned to the
Dallas Field Division Office. In that capacity, I investigate violations of the Controlled
Substances Act (Title 21, United States Code, Section 801, et seq.). I have conducted
complex investigations, and participated in numerous arrests and search warrants. I have
written affidavits in support of court authorized federal warrants and orders for search
warrants, GPS tracking of telephones and vehicles, pen registers, and T-III wire intercepts.

Criminal Complaint - Page I
Case 4:21-mj-00414-BP Document1 Filed 06/09/21 Page2of8 PagelID 2

I have conducted interviews of drug traffickers, which has provided me with a greater
understanding of the methods by which drug trafficking organizations operate. I am
familiar with common methods of investigating drug trafficking and manufacturing
organizations, and have become familiar with the methods of operation, including, but not
limited to their methods of importing, exporting, storing, concealing, and packaging drugs

and drug proceeds; their methods of transferring and distributing drugs; their use of cellular

telephones and telephone; their use of numerical codes, code words, and counter ~

surveillance; and other methods of avoiding detection by law enforcement. Through my
training and experience, I can identify illegal drugs by sight, odor, and texture.
II. Background
2. My knowledge of the facts alleged in this affidavit arise from my personal
participation and observations in this investigation, my interviews of informants, and my
review of reports prepared by investigators of the DEA Dallas Field Division and other
participating law enforcement officers. Since this affidavit is limited to establishing
probable cause, I have not included every fact known to me and other investigators. Rather,
I am only submitting the facts necessary to establish probable cause that Gabriela
Villagomez Franco possessed with the intent to distribute methamphetamine. |
II. Probable Cause
3. Beginning in February 2021, I began conducting an investigation regarding
a Mexico-based methamphetamine trafficking and money laundering organization

operating in the Fort Worth, Texas area. Based on the investigation to date, I know there

Criminal Complaint - Page 2

 
Case 4:21-mj-00414-BP Document1 Filed 06/09/21 Page3of8 PagelID 3

are methamphetamine sources of supply and money launderers based in Mexico
coordinating the shipment of methamphetamine to the Fort Worth area, directing
production, storage, and distribution of the methamphetamine, arranging and coordinating
collection of drug proceeds resulting from the distribution, and directing the laundering of
those illicit proceeds to Mexico.

4, Agents have used a myriad of investigative techniques in this investigation
to seize over $370,000 in drug proceeds and arrest and indict three conspirators in the
Northern District of Texas, Fort Worth Division.

5. During the course of the investigation, agents cultivated a Confidential
Source (CS) with knowledge of the inner-workings of the organization and communication
with controlling members of the organization in Mexico directing some of the illicit
activities occurring in the Fort Worth area. The CS’ assistance in this investigation directly
led to the identification of two co-conspirators who have been indicted and arraigned in the
Northern District of Texas, Fort Worth Division, and the seizure of over $200,000 in drug
proceeds and a firearm. The CS is assisting DEA Dallas for charging considerations in the
same investigation and immigration status assistance. The CS has been deemed reliable
and credible.

6. In April 2021, the Mexico-based superiors contacted the CS and stated a
U.S.-based member of the same organization described above was in possession of drug
proceeds. Mexico-based superiors provided the telephone number of that U.S. based

member, which was 214-417-2836.

Criminal Complaint - Page 3

 
Case 4:21-mj-00414-BP Document1 Filed 06/09/21 Page4of8 PagelD 4

7. Later that month, agents obtained a search warrant authorizing GPS data
concerning the telephone. Agents used GPS data to identify the carrier of the telephone,
later further identified as Gabriela Villagomez Franco, and her residence at 13980 Peyton
Drive, Apartment #203, Dallas, Texas.

8. In the following weeks, I was in contact with several other members of DEA
enforcement groups, who were provided Villagomez Franco’s telephone number by
undercover agents, confidential sources, and cooperating defendants, stating Villagomez
Franco was a wholesale methamphetamine source of supply operating at under the
direction of Mexico-based superiors.

9. On June 7, 2021, agents established surveillance at Villagomez Franco’s
residence, 13980 Peyton Drive, Apartment #203, Dallas, Texas. Agents observed
Villagomez Franco’s boyfriend, identified here as D.G.F., exit the residence and get into
the driver’s seat of a Ford F-150 in the parking lot. D.G.F. drove the vehicle to the stairwell
of the residence and exited the vehicle, going back inside the residence.

10. A short time later, Villagomez Franco and D.G.F. exited the residence with
two young children, approximately 3 and 4 years old. D.G.F. and Villagomez Franco got
into the driver and passenger seats of the Ford F-150, respectively, and the two children in
the back seats. The departed in the Ford F-150, followed by agents. Agents, assisted by a
Texas Department of Public Safety marked Trooper, observed a traffic violation conducted

by the vehicle.

Criminal Complaint - Page 4

 
Case 4:21-mj-00414-BP Document1 Filed 06/09/21 Page5of8 PageIlD5

11. The Trooper conducted a traffic stop of the vehicle, which was executed
without incident. After the initial traffic stop and interactions between the Trooper and the
vehicle occupants, I arrived at the scene of the traffic stop.

12. I directed a Spanish-speaking Task Force Officer to call Villagomez
Franco’s previously identified telephone and directed her to answer the call when her
phone rang. She answered the call and was asked for consent to search her residence on
Peyton Drive. She provided consent to search the residence.

13. While at the traffic stop, I asked D.G-F., through an interpreter, for consent
to search the residence as well, which he provided. I asked D.G.F. if there were any drugs,
money, or weapons inside the residence. He stated there was liquid methamphetamine
inside the residence.

14.  D.G.F. stated Villagomez Franco was working with Mexico-based drug
cartel members to distribute methamphetamine.

15.  D.G.F. and Villagomez Franco subsequently provided written consent to
search the residence. They stated there were two additional children, approximately ages
10 and 7, inside the residence, who were Villagomez Franco’s from a previous
relationship. Additionally, there was another male occupant renting a bedroom of the
apartment from them, but he had no knowledge of the narcotics inside the residence and

no involvement in the conspiracy.

Criminal Complaint - Page 5

 
Case 4:21-mj-00414-BP Document1 Filed 06/09/21 Page6éof8 PagelD 6

16. Agents conducted a consent search of the residence and identified the
individuals described by Villagomez Franco inside, including the two children in the south
bedroom.

17. | In the south bedroom bathroom, agents located 6 five-gallon plastic gasoline
containers on the floor. Agents conducted a field test of the substance contained therein of
each of the containers, all of which tested positive for the presence of methamphetamine.
It was determined the total amount of the liquid methamphetamine was 95,735 milliliters
(approximately 95 kilograms of methamphetamine).

18. In the same bathroom’s closet, agents located approximately 6 kilograms of
methamphetamine in a finalized crystal state. In the south bedroom closet, agents located
a bag containing several large rubber-banded bundles of U.S. Currency.

19. Agents read Villagomez Franco her Miranda Warnings in Spanish, and she
agreed to speak with agents. Villagomez Franco stated she was working with Mexico-
based drug cartels to distribute methamphetamine to assist a family member who was
indebted to the drug cartel.

20. Villagomez Franco stated she had received the liquid methamphetamine the
night before and was going to be directed by Mexico-based superiors who and when to
deliver it.

21. Villagomez Franco stated the U.S. Currency was provided to her by the
same individual (unidentified) who provided the liquid methamphetamine. Villagomez

Franco stated the crystal methamphetamine located in the bathroom closet was provided

Criminal Complaint - Page 6

 
Case 4:21-mj-00414-BP Document1 Filed 06/09/21 Page7of8 PagelD 7

to her by an unidentified male and was meant for distribution to Dallas-Fort Worth area
customers at the direction of Mexico-based superiors.

22. Villagomez Franco stated she had been supplied crystal methamphetamine
by the same individual on several prior occasions, which she had previously distributed at
the direction of her Mexico-based superiors.

23.  Villagomez Franco stated she was a citizen of Mexico and an illegal alien
in the United States. Villagomez Franco stated D.G.F. was not involved in the criminal
activity. Villagomez Franco was placed under arrest and transported to Ellis County
(Texas) jail and placed on a federal hold, pending an arrest warrant and transfer to federal
custody. An Immigration and Customs Enforcement (ICE) detainer was placed on her
while in custody.

24. Based on my training and experience, as well as my familiarity with this
investigation and other similar investigations I’ve conducted regarding Mexico-based drug
trafficking organizations operating in the United States, I know it is common for the
organizations to be led and directed by their Mexico-based superiors. By design, these
organizations are often compartmentalized, wherein the co-conspirators have limited job
responsibilities within the organization to mitigate risk of loss and exposure during
enforcement action. Based on my training and experience, including this investigation, I
believe Villagomez Franco was a member of this vast criminal enterprise distributing
multi-kilogram quantities of methamphetamine to Dallas-Fort Worth customers.

Additionally, I believe Villagomez Franco was a trusted conspirator who was responsible

Criminal Complaint - Page 7
Case 4:21-mj-00414-BP Document1 Filed 06/09/21 Page 8of8 PagelD8

for securing and storing a large quantity of liquid methamphetamine awaiting transfer to a
methamphetamine recrystallization laboratory operator for production into its final crystal
methamphetamine state. I believe once that was completed, Villagomez Franco would
be, at least in part, responsible for the distribution of the methamphetamine to customers
in multi-kilogram quantities and collection of drug proceeds from those illicit sales.

25. Based on the investigation to date, agents believe Villagomez Franco
possessed with the intent to distribute methamphetamine, in violation of 21 U.S.C. §
841(a)(1), within the Northern District of Texas.

IV. Conclusion

26. Based upon the information contained in this affidavit, I believe that there is
probable cause to believe that Gabriela Villagomez Franco has violated 21 U.S.C. §
841(a)(1), that is, possession to intent distribute methamphetamine, a Schedule II

controlled substance.

 

Joseph Pkrés, Special Agent
Drug Enforcement Administration

Sworn to me, and signed by me pursuant to Fed.R.Crim.P. 4.1 on this On day of June,
2021 at 724 _a. (Pt. j Fort Worth, Texas.

atl 1. vou, Vy.

HAL R. RAY, JR if
UNITED STATES MAGISTRATE JUDGE

Criminal Complaint - Page 8

 
